Exhibit 10.4
 
CONSULTING AGREEMENT
_________________________________
 
 
THIS CONSULTING AGREEMENT (this "Agreement") is made and entered into this 19th
day of August, 2009, by and between Empire Resorts, Inc. ("Empire") and Au Fook
Yew
(the "Consultant").
 
W I T N E S S E T H:
 
WHEREAS, the Consultant has specialized and unique skills, knowledge and
contacts with respect to the gaming industry and casino development; and
 
WHEREAS, Empire desires to retain the Consultant as a consultant in order to
assist Empire in expanding Empire’s presence in the gaming industry and casino
development.
 
NOW, THEREFORE, in consideration of the terms and mutual undertakings herein
contained, Empire and the Consultant hereby agree as follows:
 
1.           Consulting Services; Term.  Commencing on the Initial Closing (as
such term is defined in the Investment Agreement dated as of the date hereof, by
and between Empire and Kien Huat Realty III Limited (the “Investment
Agreement”)) and ending on the third anniversary of the Initial Closing (such
period, the “Term”), the Consultant agrees to provide to Empire the consulting
services (the “Consulting Services”) described on Exhibit A hereto, provided
that, with respect to the Consulting Services, the Consultant will not spend
more than thirty (30) percent of his time in the United States.  The Term may be
extended by mutual agreement of the parties hereto in accordance with Section
7(c).  Upon the expiration of the Term, (i) Empire will pay (or cause to be
paid) all accrued but unpaid Consulting Compensation and expense reimbursements
as of the date of such expiration; and (ii) this Agreement will terminate except
that Sections 3, 5, 6 and 7 will continue in full force and effect.
 
2.           Compensation and Expenses.  As compensation for performing the
Consulting Services, Empire will pay (or cause to be paid) to the Consultant the
Consulting Compensation set forth on Exhibit A hereto (the "Consulting
Compensation").  Empire will reimburse the Consultant for all reasonable,
documented out-of-pocket expenses incurred by the Consultant in performing the
Consulting Services.
 
3.           Confidentiality.  In connection with performing the Consulting
Services, the Consultant may come into possession of information regarding
Empire and its partners, manager, affiliates and their respective employees,
officers and directors (collectively, "Confidential Information").  During and
after the Term, the Consultant agrees to refrain from disclosing any
Confidential Information to any person or entity, except to the extent (i)
required by subpoena or other legal proceeding (and only after prior notice to
Empire); (ii) required in connection with performing the Consulting Services;
(iii) Confidential Information is or becomes generally available to the public
through no action or omission of the Consultant; or (iv) Empire has consented in
writing to such disclosure.  Upon the expiration of the Term and upon the
request of Empire, the Consultant will return to Empire all Confidential
Information that has been provided to the Consultant.
 
 

CONSULTING AGREEMENT 
PAGE 1

--------------------------------------------------------------------------------


 
4.           Independent Contractor Status.  The relationship of the Consultant
to Empire in performing the Consulting Services shall be that of an independent
contractor, and nothing contained in this Agreement shall create or imply a
partnership, joint venture, agency or employment relationship between the
Consultant and Empire.  Without Empire 's written consent, the Consultant, when
acting as a consultant under the terms of this Agreement, is not authorized to
bind Empire or   to otherwise make any representation, agreement or commitment
on behalf of Empire.  Empire will not withhold any federal, state or local
payroll taxes or any state unemployment or similar taxes in respect of the
Consulting Services.  The Consultant will be responsible for the payment of all
federal, state or local taxes relating to the Consulting Compensation.
 
5.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing, shall be addressed as follows, and
shall be deemed to have been duly given on the date of delivery:
 
 
If to Empire:
Empire Resorts, Inc.
Monticello Casino and Raceway
Route 17B, P.O. Box 5013
Monticello, NY  12701
Attn:  Joseph Bernstein
        If to the Consultant: 
Au Fook Yew
83/5 Macquarie Street,
Sydney, NSW 2000, Australia



Either party hereto may change its address for purposes of this Section 5 by
giving the other party hereto written notice of the new address in the manner
set forth above.
 
6.           Indemnity.  Except to the extent caused by the gross negligence,
fraud or intentional misconduct of the Consultant, Empire will indemnify and
hold the Consultant harmless against all claims by third parties arising from
the Consultant's provision of the Consulting Services and against all costs,
including reasonable attorneys' fees, to defend such claims.  The Consultant
shall not settle any matter that would give rise to indemnification obligations
of Empire hereunder without Empire 's prior written approval.
 
 

CONSULTING AGREEMENT 
PAGE 2

--------------------------------------------------------------------------------


 
7.           Miscellaneous.
 
 
(a)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the choice of
law principles thereof.  The parties hereto agree that all actions or
proceedings relating to this Agreement shall be brought only in the federal or
state courts of New York.

 
 
(b)
Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 
 
(c)
Waivers and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument executed by all of the parties hereto or,
in the case of a waiver, by the party waiving compliance.  The failure of any
party hereto at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce such
provision.  No waiver by any party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained herein.

 
 
(d)
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 
 
(e)
Assignment.  The Consultant may not assign this Agreement, or any right or
obligation hereunder, without the prior written consent of Empire.  Any such
attempted assignment shall be null and void.

 
*   *   *   *
 
 

CONSULTING AGREEMENT 
PAGE 3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.
 

  Empire Resorts, Inc.       
By:
/s/ Joseph E. Bernstein      Name:  Joseph E. Bernstein    Title:  Chief
Executive Officer 

 
 

  CONSULTANT:        /s/ Au Fook Yew    Name: Au Fook Yew 

 
CONSULTING AGREEMENT

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CONSULTING SERVICES.  The Consulting Services shall include the following
services that Empire may request from time to time during the Term:
 
Assisting Empire in expanding Empire’s presence in the gaming industry,
including   advising Empire on matters related to casino development.
 
CONSULTING COMPENSATION.  In consideration of performing the Consulting
Services, Empire will pay (or cause to be paid) to the Consultant the following
Consulting Compensation: $300,000 annually, paid in equal monthly installments.
 
 
 
 